 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                         )    Case No. 15CR2932-H
                                                       )
10                                Plaintiff,           )
                                                       )    Booking No. 51550-048
11                         v.                          )
                                                       )
                                                       )    JUDGMENT AND ORDER
12   KYLE ALLEN (19),                                  )
                                                       )    OF DISMISSAL
13                                Defendant.           )
                                                       )
14                                                     )
15
16          Based upon the motion of the United States, the Court grants the government’s
17   motion to dismiss without prejudice the Indictment in the above entitled case against
18   defendant Kyle Allen. The defendant is hereby discharged and the bond is hereby
19   exonerated.1
20          IT IS SO ORDERED AND ADJUDGED.
21
22          DATED: November 26, 2018 ________________________________
                                     HONORABLE MARILYN L. HUFF
23
                                     UNITED STATES DISTRICT JUDGE
24
25
26
27          1
              If the bond was secured by a cash deposit and/or property, counsel must prepare an order to
28   disburse funds and/or release collateral and submit the proposed order, pursuant to General Order
     635 (S.D. Cal., February 6, 2014), to the Magistrate Judge who set the bail conditions.
                                                     -1-
